DIAMANTIS, Judge.
Leonard Wilkerson (the husband) appeals the trial court’s order awarding Sandra Wilkerson (the wife) $10,177.40 in attorney’s fees and $4,560 in accountant fees. The husband’s challenge to the trial court’s order of attorney’s fees is moot because this court has already reversed the trial court’s decision to award attorney’s fees. See Wilkerson v. Wilkerson, 623 So.2d 1192 (Fla. 5th DCA 1993). Further, because we conclude that the wife has the ability to pay her own accountant fees, the order of the trial court directing the husband to pay such fees must be reversed.
REVERSED.
GOSHORN and GRIFFIN, JJ., concur.